Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Mr. Bogdan Zinchenko on 02/16/2021.

The application has been amended as follows: 

	In the Claims:
	Claim 1, line 24, after “assembly position,” add --when the at least one auxiliary radiating element is in the internal assembly position, an insulating isolator is disposed between each of the at least one auxiliary radiating element and each of the at least one basic radiating element,--.
	Claim 6 has been canceled.

--------------------------------------------------------END OF AMENDMENT--------------------------------------------------

Reasons for Allowance
The examiner’s amendment above is needed to incorporate the limitation of claim 6 into claim 1 in order to put the case in condition for allowance.

Regarding claim 1, Sung et al. (US 9,812,771) (figures 1 and 14) disclose an electronic device (100), comprising: a device body; a flexible screen (105) assembled on the device body; and an antenna component (119 and 121) assembled on the device body, wherein the device body has a contracted status and an extended status, the flexible screen has a bent display status corresponding to the contracted status and an unfolded display status corresponding to the extended status, and the antenna component comprises at least one tuning circuit (123) and at least one radiating element (119 and 131) conductively connected with the at least one tuning circuit, wherein the at least one tuning circuit is conductively connected with a main board (127) of the device body, the main board upon receiving a first signal, controls the device body to be in the extended status (no deformation from deformation detector 125), and transmits a second signal to the at least one tuning circuit to enable the at least one radiating element to form a first antenna scheme, and the main board upon receiving a third signal, controls the device body to be in the contracted status (deformation), and transmits a fourth signal to the at least one tuning circuit to enable the at least one radiating element to form a second antenna scheme different from the first antenna scheme; wherein the device body comprises an antenna working position (figure 14; column 11, lines 4-16) , and the at least one radiating element comprises at least one basic radiating element (119 and 131) disposed at the antenna working position (column 11, lines 4-65). And Chun et al. (US 10,079,425) (figures 1-4) disclose an electronic device (100), comprising: a device body; a flexible screen (101 and 102) assembled on the device body; and an antenna component (131 and 133) assembled on the device body, wherein the device body has a contracted status and an extended status, the flexible screen has a bent display status corresponding to the contracted status and an unfolded display status corresponding to the extended status, wherein the device body comprises an antenna working position, and the at least one radiating element comprises at least one basic radiating element (133) disposed at the antenna working position, the device body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645